﻿
Mr. President, I am delivering this statement on behalf of the Minister of Foreign Affairs of Malta Mr. Vincent Tabone. Unfortunately unforeseen circumstances did not permit my Foreign Minister to be in New York at this time and he has requested me to convey his sincere regret for not being able to deliver this address in person as he had intended.
Although I am addressing the General Assembly late in the course of the general debate  my congratulations to you on being elected to the presidency of the Assembly are no less warm and genuine than those of all the preceding speakers. Your excellent credentials  your vast experience in the field of international diplomacy as well as your skill and leadership assure us of a fruitful session. Our appreciation and thanks go also to the outgoing President,
Mr. Peter Florin, the Deputy Foreign Minister of the Ger roan Democratic Republic, for the way he led the Assembly during the past 12 months.
A year ago the Prime Minister of Malta, in his first address to this General Assembly, confirmed Malta's confidence "in the role that the United Nations has to play in the maintenance of peace in the world, the enhancement of security for each and every Member State, the substitution of dialogue and negotiations for armed conflict, and the encouragement of co-operation at all levels and across the barriers of race, ideology, size, power and wealth for the welfare of mankind." (A/42/PV.32, p. 58)
Twelve months later we can look on the intervening period as one in which the United Nations has demonstrated as never before that it is capable of rising to the expectations that its founders placed in it. As we speak of the organization we should not lose sight of the fact that we are, by and large, speaking about its Member States, because the Organization is what we make it. Many things have changed over the recent past and each one, in its own way, may have had an effect on the improved situation. But when all is said and done it is not the Organization or the world around it that has changed but our perception, our values, our confidence, our readiness to stretch out our hands to help each other. There is no reason why we should look back. The more we put into this Organization by way of support and faithfulness, the more we get out of the United Nations.
I would be failing in my duty if I were not to underline the indefatigable efforts of our Secretary-General, Me. Javier Perez de Cuellar, to ensure that the efforts of the United Nations for peace bear fruit. We refused to be daunted by the difficulties in front of him, and his perseverance and faith in the goodwill of negotiators succeeded in several instances which had defied solution over very long years. The greatest tribute and thanks that we can render him is to facilitate his task through greater co-operation and trust among each other.
It was therefore very apt that the United Nations peace-keeping forces should become the recipients of the Nobel Peace Prize this year. The role of these forces usually remains unsung, but their very silent performance is their very strength. It is well that we should be reminded that there are States and people facing risks in areas of conflict which are not their own - that is, looking from a very narrow geographic point of view, for after all we all live in the same world and there is hardly any conflict that may not engulf other bystanders.
Even in moments such as this, when we share our satisfaction at the role of the United Nations and its peace-keeping forces, we cannot but be reminded that there are still many areas where peace does not reign as yet. The military United Nations peace-keeping force has still to be replaced by stronger and more lasting forces forged across the negotiating table in the realization that it is in the common interest of our peoples to arrive at solutions peacefully.
My Government does not miss an opportunity to stress the common responsibility in this respect of all States, and to urge that all our actions and public pronouncements should have as their end the drawing together of peoples, the solution to conflicts, the generation of co-operation. We cannot, with a sense of responsibility, concentrate on condemnations, accusations and negative pronouncements which tend to heighten tension and stiffen attitudes rather than bring together the parties that roust live together in peace.
The developments in the international situation over the recent past should encourage all of us to have more faith in the process of negotiation. This Assembly has heard over and over again of these positive developments and I need not go into great detail. I shall simply list them because the list is indeed impressive, especially when compared with the failures of the past. We note the Geneva accords on Afghan is tan ţ the cessation of hostilities between Iran and Iraq and the start to a negotiated peace the agreement on the implementation of a peace plan for Western Sahara; the renewed inter-communal talks in which the encouraging movements towards the implementation of the independence plan for Namibia; the rapprochement among the parties involved in the Kampuchea question; the positive measures taken by the parties concerned in New Caledonia; the opening of new avenues of peace between Chad and Libya; and the declarations from both sides in favour of the reunification of Korea. Even in southern Africa there seem to be the first indications of a movement towards a change.
But, of course, the agreement between the United States of America and the Soviet Union which heralded the first steps in the dismantling of the iv nuclear arsenals, the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - was without a doubt the most significant success which has encouraged all to realize that with goodwill, perseverance and mutual confidence what had been considered impossible becomes possible after all. We note with satisfaction that these two nations have not stopped at that point but, encouraged by what they have achieved, have embarked on further negotiations aimed at more significant reductions in their nuclear arsenal.
These positive developments have not been mentioned by the various speakers without a sense of realism that makes us all aware that there are still problems, very serious ones, that still defy solution in spite of efforts from a number of well-meaning sources. The reasons for failure may be several, but if we analyse them we are sure to find that they do not differ essentially from the same reasons that held back progress and solutions on those problems where we are now registering success. It is attitudes that have to change.
Earlier this year we had the third special session of the General Assembly on disarmament, which held high promise of success - and indeed consensus was readied on some very important issues. However, on other issues, such as the arms race in outer space, disarmament and development, zones of peace and nuclear-weapon-free zones, no agreement could be readied. What was gained during that special session should not be allowed to evaporate; on the contrary, it should be preserved and developed end exploited in the hope that it will lead to agreement on a wider area. Malta made its studied contribution to that session and I need not go over the same ground at length.
I would, however, stress that we should not be carried away by slogans and Clichés but should remember at the same time that since the last world war any number of regional conflicts have been fought with conventional and not nuclear weapons, and that these have wrought havoc and death and caused tidal waves of human refugees  Let- not the awesome fear of a nuclear holocaust make us insensitive to the threat of other weapons. Disarmament must be all-embracing and balanced to ensure the security of all, where zones of peace and nuclear-weapon-free zones become credible and meaningful.
As an island State Malta cannot but pay special attention to the seas around us and the weapon systems that proliferate therein. It is with the aim of maintaining a balance that we urge that disarmament and confidence- and security-building measures should not be limited to the land masses only. We are not alone in stressing this point and we expect that due attention will be given to this aspect in international disarmament forums. No statement could possibly do justice to all the issues that are of interest to all Member States of the United Nations, and I shall definitely not try to do so. On the other hand, no statement would be complete without a reference to two problem areas that have been facing us for far too long without any real progress towards their solution. These are the question of apartheid in South Africa and the constant turmoil in the Middle East, where the Palestinians are still without a homeland of their own. Can the world, can the people in these areas, go on living in these conditions of strife, deprivation and death? Do we expect the deprived ones to accept with good grace the conditions imposed on them? Is there anyone who can really believe that in this era of awakened awareness of human rights a solution is possible without due regard to the cries of those who do not enjoy full rights in their own homeland? A change of attitude of the mind is required, a change which needs courage, foresight and faith, change as momentous as that which made the INF Treaty possible.
This year this Organization is commemorating the fortieth anniversary of the Universal Declaration of Human Rights. It would therefore be appropriate if we reaffirmed the pledge made 40 years ago, that all human beings are born free and equal in dignity and rights, and worked with greater vigour to put that noble principle into practice for all peoples throughout the world. 
Life is precious, but the quality of life is of no less importance. When one speaks of the quality of life one's mind may focus on a number of issues, but one which is very likely to be prominent is the degradation of the rational human being through an irrational dependence on dangerous or debilitating drugs. The international community recognized this danger long ago, and we have within the United Nations system the International Narcotics Control Board and a long-standing Convention to control the use of drugs. Regrettably, the abuse of drugs and illicit drug trafficking have become more widespread and are closely linked with international crime. The forthcoming Vienna conference of plenipotentiaries convened to adopt a new Convention against the illicit traffic in narcotic drugs and psychotropic substances is therefore timely and important.
Development leading to better economic performance and an improvement in the way of life are generally acknowledged as valid national aims, which, however, can best be realized through international co-operation. There are still great inequalities between States and, let us admit it, within States. The reasons are numerous and spread in all directions. Any attempt to, reduce the complicated interplay in the world economy to simple stereotyped clichés is unrealistic; worse still, it is ineffective in offering a solution to those in need. The United Nations can also play a constructive role in this respect, especially through the intergovernmental agencies that deal with specialized economic and social human activity. National interests are bound to feature prominently in negotiations within these bodies, and, since intransigence at such meetings rarely leads to dramatic consequences like those in the field of security. State representatives tend to become less accommodating.
Even here a change of mind, a change of attitude, is called for. After the Second World War a far-sighted United States of America realized that a destroyed Europe could only breed strife and discontent. It realized that a healthy Europe could be a partner in economic development, and the Marshall Plan came into being. Everyone knows what a huge success the Plan turned out to be, to the benefit of both the donor and the recipient countries and to the world economy as a whole. Today the same situation can be said to apply with the developed countries on one side and the developing countries on the other. Stagnation in the world economy brings us all down, while the stimulus of actively developing economies presents opportunities to all. On the problem of massive national debts such an awareness is emerging, but there are other spheres where greater and more efficient international co-operation could alleviate the plight of developing States, to the benefit of economic development In general. Restrictions and other protective measures should be used sparingly.
The United Nations Development Programme is one very effective vehicle in the promotion of economic and social development. Malta has benefited from the Programme, and we are grateful for this. We urge that the funds at the disposal of the Programme be increased and that the criteria for establishing the national indicative planning figures be less tied to the criterion of gross national product per capita, which can be grossly misleading.
Many previous speakers have raised the question, in one way or another, whether economic development is compatible with the maintenance of a good quality of life. The fact that the question is being raised with greater frequency at national and international levels is an indication that development has, at times, led to a degradation in the quality of life. Often this was done without a full realization of the consequences. : As we come to understand the world around us better, and to appreciate nature's precarious balance, we come to realize that not all so-called progress is an unmixed blessing. 
This is a new challenge to the world community, one which is gaining urgency as we realize that our environment is being adversely affected by human activity. It is unrealistic to expect that the solution lies in returning to the old days which are sometimes described in idyllic but incorrect terms. Many of the problems we face today have grown with us over the past decades. They grew as national policies were evolved either with an imprecise appreciation of the consequences or in a short-sighted assessment that the consequences could be blown away, literally, flushed down the drain, metaphorically, or buried - in someone else's back garden.
This is an area where, hopefully   traditional rivalries and groupings will not interfere in international co-operative efforts. The Mediterranean Action Plan, which grew out of the Barcelona Convention drawn up under the aegis of the United Nations Environment Programme; has demonstrated that human awareness can overcome political limitations. The Mediterranean Sea does not belong to any single State or group of countries, or indeed to the Mediterranean people alone. It belongs to all of us, and the onus falls mainly on the coastal States to ensure that it remains a healthy living resource for the benefit of them all. Other States which ply this sea or use it in one way or another, or affect its environment through discharges or activities which may initiate well beyond its shores, have the obligation to respect the concern expressed by the people in the area and to co-operate to the maximum extent possible. 
I do not speak of the Mediterranean because it is a special area. It happens to be the area where Malta is situated; an area where the countries of the region are more actively involved in co-operative efforts to preserve the environment; an area which is of direct interest to many States outside the region; in short, an area which Illustrates the issues involved and indicates the way of co-operation at the regional level and beyond. Other regions are similarly placed. 
Sometimes the problem which faces us is of even greater dimensions, where we have to think more in global than regional terms. Climate, or, rather, the way in which human activity can affect changes in the world climate in general, with consequences for the life we lead, the food we grow, the land we inhabit, the air we breathe, the light and warmth we need - all this is the concern of the human race as a whole. The problem itself is too big to be tackled piecemeal by individual nations. It is for this reason that Malta proposed that a new item be put on the agenda for consideration at this session of the General Assembly, and the fact that the proposal was unanimously accepted as a matter of urgency demonstrates that there is an awareness of the problem. In fact, there are already initiatives under way, and one cannot fail to mention the work of the World Meteorological Organization and the United Nations Environment Programme within the framework of the United Nations system. There are also other national and international initiatives, especially at the scientific level, and we have had the formidable report of the World Commission on Environment and Development, under the chairmanship of Prime Minister Brundtland of Norway, which has rightly been praised by several speakers as a most important contribution to the issue before us.
The title of the new agenda item, "Declaration proclaiming climate as part of the common heritage of mankind", reflects the vastness of the problem and its importance to the human race, and indicates the positive action envisaged. Since the item will soon be discussed in detail, this is not the time to elaborate or to propose solutions. My delegation would only underline the need for as broad a study of the problem as is possible, given the resources of the United Nations, the intergovernmental agencies and other international and national specialized institutions, and the need for drawing up a co-ordinated plan of action which will serve as a guide to all of us in a co-operative action which will make national efforts more effective for the benefit of all mankind. This should not be a dream, it should be stark reality for ourselves, but more so for future generations. Past generations and civilizations have grown and died, some literally buried in sands where lushness existed before. Those people may not have realized what was going on and ascribed their fate to unfriendly gods. Today we know more - though we should be humble enough to admit that there is still more to be learned. We know at least that the gods that cause such dislocation as past generations experienced nay well be found not in heaven or Hades but here on Earth amongst us.
One cannot speak of future climatic changes that could affect our lives without a reference to the spate of unusual natural disasters that have afflicted so many parts of the world in recent months, with grave consequences to the people who have become victims to these forces that dwarf human efforts. Floods, winds, droughts, storms, earthquakes - all took their toll. The world as a whole is required to help not only to make good the damage and to rehabilitate life, but more effectively to understand the cause of such disasters and to prevent them or to minimize as much as possible the effects of such natural phenomena. We are convinced that efforts in the field of conservation of climate will produce side benefits which will also apply to situations such as these.
Our attention is often drawn to problems, conflicts and disasters that make us forget that there are also positive developments that require equal attention and encouragement. Most speakers - and I myself - have made reference to some major positive developments, but permit me to put cm record a few other, perhaps more modest developments with which Malta is more directly concerned.
As a participating State in the Conference on Security and Co-operation in Europe (CSCE), Malta continues to co-operate with all the 34 member States, but more particularly with the participating neutral and non-aligned States on whom falls the unenviable task of trying to reconcile the initial distant views and interests of the other States without forgetting that they themselves have particular interests to safeguard. We are convinced that a positive end to the Vienna follow-up conference is now in sight. That should usher in a substantial programme of action that should consolidate co-operation and security, not only on the continent of Europe and the seas and regions immediately surrounding it, but in an even broader area as tensions and suspicion subside.
In the wider area of the Movement of Non-Aligned Countries Malta is pleased to note that a wind of change is blowing that takes into account the changing international scene, where the traditional military-bloc confrontation is giving way to a realization that the common will calls for more co-operation than confrontation. The non-aligned countries of the world, whether members of the Movement or not, have a constructive and supportive role to play in this connection. All our efforts, all our pronouncements and our behaviour, should encourage this trend towards detente.
The Commonwealth is another group of nations that can - and does - contribute to greater international understanding and peace. Malta is pleased to participate in Commonwealth training programmes for students and refugees from Namibia and South Africa and proudly continues to offer scholarships for that purpose in its educational institutions. Conscious that out main resources are in the human field, we seek ways in which we can exploit them to our benefit and that of the international community. Earlier this year, following up the initiative taken by Malta in the United Nations on the question of aging, we opened in Malta the United Nations International Institute on Aging. We were gratified to welcome the Secretary-General, His Excellency Mr. Javier Perez de Cuelar, on that occasion, thus further strengthening the agreement signed on 9 October 1987 between the Prime Minister of Malta and the United Nations Secretary-General.
On Saturday, 8 October 1988, the International Maritime law Institute was officially established in Malta. On that occasion we had the honour to receive His Excellency Chandrika P. Srivastava, Secretary-General of the International Maritime Organization (IMO), which has given its name and sponsorship to that initiative. The Secretary-General of the IMO, in officially declaring the Institute open, explained that the Institute would fill a void that has long been felt for the training of lawyers from developing countries in international maritime law.
In accordance with articles 276 and 277 of the United Nations Convention on the Law of the Sea, the Government of Malta has taken the initiative of proposing the establishment, in Malta, of a Mediterranean centre for research and development in marine industrial technology, which would strengthen the implementation of the United Nations Convention on the Law of the Sea. Malta already acts as host to the IMO Regional Oil Combating Centre. Both initiatives would bring together the resources of developed and developing countries for the benefit of all in the field of the transfer of science and technology. One of the most important decisions taken by the Heads of Government of the Commonwealth at their October 1987 meeting at Vancouver was the creation of a new Commonwealth institution to promote co-operation in distance education. Malta has offered facilities concentrating on marine studies and the problems of small States  and that offer has been accepted.
As a European country, Malta plays a role in that region as well. I have already referred to Malta's role in the region. At this moment it is also offering its services as Chairman of the Council of Ministers of the Council of Europe. That task came at a propitious moment when that Council is giving more attention to greater co-operation and dialogue with European States that do not yet meet the criteria set up by the Council of Europe. The concept of a united Europe that stretches to the Urals is one in which Malta believes, and we will not lose any opportunity to explore avenues that could bring it nearer to realization.
In the meanwhile the process of closer co-operation and unity cannot be stopped  and Malta seeks to follow the natural course open to its that of strengthening its links with the European Economic Community. Within a few months the Government of Malta has cleared the deck of the accumulated debris that had stood in its way. That is not an end in itself  but a preparatory step for the next logical one namely an application for full membership in the Community. 
That  in brief is the road of international co-operation that Malta has followed in the last few months. As a small island State in a sea that has seen the rise of one Power after another  Powers both military and cultural  we cannot but be aware of our openness and vulnerability. We believe that only unity and friendship can safeguard the peace that is necessary for development  for ordered development that does not overlook the quality of life. The task ahead is not easy  but we would submit that if the determination effort and sacrifice that most nations are willing to make in time of war, when the threat facing them is more dramatic, were to be directed with equal energy towards the pursuit of peace, we would be able to take the great strides that are required to make the difficult easy and the impossible possible.
